Exhibit (10)(k)(7)

 

AMENDMENT NO. 7

TO

ALLTEL CORPORATION PENSION PLAN

(January 1, 2001 Restatement)

 

WHEREAS, ALLTEL Corporation (the “Company”) maintains the ALLTEL Corporation
Pension Plan, as amended and restated effective as of January 1, 2001, and as
subsequently amended, (the “Plan”); and

 

WHEREAS, the Company desires further to amend the Plan;

 

NOW THEREFORE, BE IT RESOLVED, that the Company hereby amends the Plan,
effective as set forth herein, in the respects hereinafter set forth:

 

1.     Effective as of September 1, 2003, Section 13 of the Plan is amended by
adding the following Section 13.42 thereto:

 

13.42       Employees of Western Wireless Corporation

 


(A)           EFFECTIVE DATE - SEPTEMBER 1, 2003.


 


(B)           ACCOUNT - NONE.


 


(C)           MINIMUM NORMAL RETIREMENT PENSION - NONE.


 


(D)           MINIMUM EARLY RETIREMENT PENSION - NONE.


 


(E)           MINIMUM DISABILITY RETIREMENT PENSION - NONE.


 


(F)            MINIMUM DEFERRED VESTED PENSION - NONE.


 


(G)           MINIMUM DEATH BENEFIT - NONE.


 


(H)           PRIOR PLAN OFFSET - NOT APPLICABLE.


 


(I)            PROVISION RELATIVE TO SECTION 401(A)(12) OF THE CODE - NOT
APPLICABLE.


 


(J)            MISCELLANEOUS - SEE APPENDIX SS - SPECIAL PROVISIONS APPLICABLE
TO CERTAIN EMPLOYEES OF WESTERN WIRELESS CORPORATION, WHICH FOLLOWS IMMEDIATELY
HEREAFTER.

 

 

APPENDIX SS

SPECIAL PROVISIONS APPLICABLE TO CERTAIN EMPLOYEES

OF

WESTERN WIRELESS CORPORATION

 

Effective as of September 1, 2003, certain employees of Western Wireless
Corporation became employees of the Controlled Group.

 

--------------------------------------------------------------------------------


 

Notwithstanding any other provision of the Plan, effective September 1, 2003,
the Plan is modified as set forth below with respect to active employees of
Western Wireless Corporation who became employees of the Controlled Group on
September 1, 2003.


 


A.            SECTION 1.07 IS MODIFIED BY ADDING TO THE DEFINITION THEREOF THE
FOLLOWING:

 

1.07SS    “Basic Compensation” shall include only amounts earned on or after
September 1, 2003.


 


A.            SECTION 1.14 IS MODIFIED BY ADDING TO THE DEFINITION THEREOF THE
FOLLOWING:

 

1.14SS    “Compensation” shall include only amounts earned on or after September
1, 2003.


 


B.            SECTION 1.37(G) IS MODIFIED AS FOLLOWS:

 

1.37(g)SS               Vesting Service


 


(A)           A PARTICIPANT’S ELIGIBILITY FOR BENEFITS UNDER THE PLAN SHALL BE
DETERMINED BY HIS PERIOD OF VESTING SERVICE, IN ACCORDANCE WITH THE FOLLOWING:

 

(I)            SERVICE PRIOR TO SEPTEMBER 1, 2003:  AN EMPLOYEE’S PERIOD(S) OF
EMPLOYMENT WITH WESTERN WIRELESS CORPORATION PRIOR TO SEPTEMBER 1, 2003, SHALL
BE COUNTED AS VESTING SERVICE TO THE EXTENT THAT SUCH PERIODS WOULD HAVE COUNTED
UNDER THE PLAN IF SUCH EMPLOYMENT HAD BEEN WITH THE COMPANY.

 

(II)           SERVICE FROM AND AFTER SEPTEMBER 1, 2003:  IN ACCORDANCE WITH THE
PROVISIONS OF SECTION 1.37(G).

 

(III)          NOTWITHSTANDING ANY OTHER PROVISION OF THE PLAN, THERE SHALL BE
NO DUPLICATION OF VESTING SERVICE (OR VESTING YEARS OF SERVICE) BY REASON OF ANY
RESTORATION OF, CREDITING OF, OR GRANTING OF SERVICE IN RESPECT OF ANY SINGLE
PERIOD OR OTHERWISE.


 


C.            SECTION 1.37(D) IS MODIFIED AS FOLLOWS:

 

1.37(d)SS               Benefit Service


 


(A)           THE AMOUNT OF THE BENEFIT PAYABLE TO OR ON BEHALF OF A PARTICIPANT
SHALL BE DETERMINED ON THE BASIS OF HIS BENEFIT SERVICE, IN ACCORDANCE WITH THE
FOLLOWING:

 

(I)            BENEFIT SERVICE PRIOR TO SEPTEMBER 1, 2003:  NONE.

 

2



--------------------------------------------------------------------------------


 

(II)           BENEFIT SERVICE FROM AND AFTER SEPTEMBER 1, 2003:  IN ACCORDANCE
WITH THE PROVISIONS OF SECTION 1.37(D).


 


D.             SECTION 1.37(F) IS MODIFIED AS FOLLOWS:

 

1.37(f)SS                Eligibility Year of Service


 


(A)           A PARTICIPANT’S ELIGIBILITY YEARS OF SERVICE UNDER THE PLAN SHALL
BE DETERMINED IN ACCORDANCE WITH THE FOLLOWING:

 

(I)            SERVICE PRIOR TO SEPTEMBER 1, 2003:  AN EMPLOYEE’S PERIOD(S) OF
EMPLOYMENT WITH WESTERN WIRELESS CORPORATION PRIOR TO SEPTEMBER 1, 2003, SHALL
BE COUNTED AS ELIGIBILITY YEARS OF SERVICE TO THE EXTENT THAT SUCH PERIODS WOULD
HAVE COUNTED UNDER THE PLAN IF SUCH EMPLOYMENT HAD BEEN WITH THE COMPANY.

 

(II)           SERVICE FROM AND AFTER SEPTEMBER 1, 2003:  IN ACCORDANCE WITH THE
PROVISIONS OF SECTION 1.37(F).

 

(III)          NOTWITHSTANDING ANY OTHER PROVISION OF THE PLAN, THERE SHALL BE
NO DUPLICATION OF ELIGIBILITY YEARS OF SERVICE UNDER THE PLAN BY REASON OF ANY
RESTORATION OF, CREDITING OF, OR GRANTING OF SERVICE IN RESPECT OF ANY SINGLE
PERIOD OR OTHERWISE.

 

2.             Effective as if originally included in Amendment No. 1 to the
Plan (January 1, 2001 Restatement), clause (d) of Section 1.27 (definition of
“Monthly Compensation”) of Appendix OO to Section 13.38 of the Plan is amended
to provide as follows:

 

(d)           Monthly Compensation (i) shall include commissions and bonuses on
account of sales when received by an Employee pursuant to a written commitment
of his employer, but (ii) shall not include any (A) overtime, (B) differentials,
(C) premiums, and (D) other similar types of payment.  In addition, effective
January 1, 1995 with respect to any non-union hourly Employee, Monthly
Compensation shall include team-oriented short-term incentives that are
specifically included by the Committee from time to time.  In addition,
effective January 1, 1996 with respect to any Employee who is covered by a
collective bargaining agreement with CWA Locals 3371 or 3372, and effective
January 1, 1997 with respect to any Employee who is covered by a collective
bargaining agreement with IBEW Local 463, Monthly Compensation shall include
team-oriented short-term incentives.  Monthly Compensation shall include imputed
compensation relating to an Employee’s approved excused absence time while
employed by an authorized bargaining agent for Employees covered by the Former
Plan or this Appendix OO.  The imputed compensation will be credited in
accordance with the agreement

 

3

--------------------------------------------------------------------------------


 

between the Company and the authorized bargaining agent.  Monthly Compensation
shall include installment payments under the Termination Pay Program (TPP) or
similar programs; provided, however, in no event shall lump sum payments (if
available) under these programs be treated as Monthly Compensation.

 

IN WITNESS WHEREOF, the Company, by its duly authorized officer, has caused this
Amendment No. 7 to ALLTEL Corporation Pension Plan (January 1, 2001 Restatement)
to be executed on this 10th day of December, 2003.

 

 

ALLTEL CORPORATION

 

 

 

 

 

By:

/s/ Scott T. Ford

 

 

Title:

President & CEO

 

--------------------------------------------------------------------------------